 1                                                                                            JS-6
 2
 3
 4
 5
 6
 7
 8                              UNITED STATES DISTRICT COURT
 9                             CENTRAL DISTRICT OF CALIFORNIA
10
11   TYLER H. GROTH,                                 Case No. CV 21-2853 PA (MARx)
12                        Plaintiff,                 JUDGMENT
13
            v.
14
     JP MORGAN CHASE BANK, N.A.,
15
                          Defendant.
16
17
18          In accordance with the Court’s April 30, 2021 Minute Order granting the Motion to
19   Dismiss filed by defendant JP Morgan Chase Bank, N.A. (“Defendant”), it is HEREBY
20   ORDERED, ADJUDGED, AND DECREED that judgment is entered in favor of Defendant
21   and against plaintiff Tyler H. Groth (“Plaintiff”).
22          It is further ORDERED, ADJUDGED, AND DECREED that Plaintiff take nothing
23   and Defendant shall have its costs of suit pursuant to Federal Rule of Civil Procedure 54.
24
25   DATED: April 30, 2021
26                                                    ___________________________________
                                                                 Percy Anderson
27                                                      UNITED STATES DISTRICT JUDGE

28
